DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Even though claim 1 is amended to recite a system, the body of the claim however recite a method. No features or limitation of the system is claimed. Therefore, both claims 1 and 8 are interpreted as a method claim. Thus, claims 1-7 and 8-14 are duplicate claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 15 are amended to replace the term “relevant-segment” to “context cloud”. 
Regarding the “relevant segment”, Applicant’s specification disclose that the system generates a relevant segment from multi-touchpoint attributes such as location visitation, media consumption, series of media consumption etc., match relevant segment from the content delivery system and score the demand generated segments and create a matching score in real-time. This feature is described only under the Abstract of the specification. 
Regarding the term “cloud”, the specification disclose a computer system (fig. 19), where the machine can operate as a server or client machine in a cloud computing infrastructure or environment ([0088]). 
The specification, however does not include the claimed limitation of generating, matching, and scoring and delivering a “context cloud”. Therefore, claims 1, 3-15 and 17-20 are rejected as containing new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites auto accelerate or decelerate performance of the context cloud to improve content delivery. Since the specification does not clearly specify what the context cloud is, it is unclear what accelerating or decelerating performance of the context cloud means. Clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recite the limitation “delivering the identified content from the context cloud”.  The claim recites generate relevant content but do not claim identifying content. The claims also recite “the unique de-identifiable key”, however do not recite “unique de-identifiable key”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to delivering relevant content to users.  
Claims 1, 3-15 and 17-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system, non-transitory computer-readable medium) and process (i.e., a method). 
 Although claims 1, 3-15 and 17-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite generating, matching, scoring, pushing content, generating de-identifiable key, generating relevant content and delivering the content. 
The limitation of generating, matching, scoring, pushing (transmitting) and delivering covers certain Methods of Organizing Human Activity but for the recitation of generic computer component. That is, other than reciting a computer in claims 1 and 8 (in preamble) and a computer in claim 15, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining contents based on user profile (preference or interest)). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for generating segment, matching, scoring, and delivering content. The claims as a whole merely describe how to generally apply the concept of generating selecting contents based on user profile and encrypting or hashing the profile information for protecting personally identifying information. The computer, in the steps, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, selecting and providing content), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply a generic computer performing generic computer function of receiving, selecting and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0095]-[0097]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 3-7, 10-14 and 17-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3-7, 10-14 and 17-20, are patent ineligible. Hence, claims 1, 3-15 and 17-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2010/0250341 A1) in view of Hewitt et al. (US 2020/0074005 A1) and further in view Bertz et al. (US 8,954,588 B1).
Claims 1, 8, 15:
	Hauser teaches receive profile information associated with a device code of a user, wherein the profile information is received by direct system integration or partner's data integration (see fig. 1, 4);
generate a relevant segment (context cloud) from multi-touchpoint attributes (user profile collected from different media) (see [0020], [0022], [0029]-[0032]);
match the relevant segment (context cloud) from a content delivery system (see [0021], [0022];
score the matched relevant segment (context cloud) to determine a matching score in real-time (see [0025];
upon determining the highest matched score generated, push content in real-time; generate relevant content and deliver the identified content [see 0025]-[0028], [0043]).
	Hauser failed to teach generate wherein the content is optimized based on natural language processing and classification of the content; and a de-identifiable key for the user to map with the relevant segment and deliver the content, it is taught in Hewitt. Hewitt teaches generating user profile including interest, and analyzing and processing documents using natural language processing (NLP) (see [0057]) and protection of personal information through various encryption and anonymization techniques (see [0035]-[0038]); generating results based on matches and determining a match score and presenting contents based on the scores . It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Hewitt’s NLP processing in order to identify subject matter based on the analysis.  
Hauser failed to teach auto accelerate or decelerate performance of content to improve the content delivery.  Bertz teaches delivering of content comprising of standard process at no extra charge an accelerated process for delivering the contents at an accelerated rate in exchange for extra cost. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Berz’s accelerated or deaccelerated process in Hauser’s deliver of content in order to control the delivery of contents based on cost by providing options to the content provide for the delivery of contents. 

Claims 6, 13, 20:
Hauser teaches generates scores and match relevant scores to relevant segments based on real-time demand and relevant content from the content management system (see [0004]-[0005], [0021]).

Claims 3-5, 7, 10-12, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 2010/0250341 A1) and further in view of Hewitt et al. (US 2020/0074005 A1) and further in view Yan (US 2014/0012659 A1).
Claims 3, 7, 10, 14, 17:
Hauser failed to teach analyze historical content delivery based on content, system-generated segments, and multidimensional time-series metric data; identify, generate and deliver relevant content; and based on the performance measured by the Artificial Intelligence driven programmatic digital transformation platform, automatically accelerate or decelerate content delivery in real-time across content distribution channels. Hewitt teaches natural language processing on multi-array graphics processing unit machine.  Yan teaches performance evaluation module for receiving historical advertising campaign information from metrics and uses the information to modify targeting criteria including frequency of unique delivery; wherein the Artificial Intelligence driven programmatic digital transformation platform is running real-time multi-segment analysis (see [0040]-[0044], [0052]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Yan’s performance evaluation module in order to optimize an advertisement campaign or delivery of content based on previous performance. 

Claims 4, 11, 18:
Yan teaches generate automated segment-based analysis based on multiple metrics and analysis of multiple segment based metrics (targeting module may broaden by modifying criteria) (see [0045]-[0052]).

Claims 5, 12, 19:
Hauser teaches ingest data from a real-time feedback loop assigned to a single string of use cases for performance; generate aggregated analysis from the provided use case (to generate run-time analysis to assign a score for the individual segment contributing to the relevant content delivery and performance) and send the analysis to feedback look to improve segment generation and segment scoring (see [0007]). Hewitt failed to teach providing knowledge graph on contribution factors. Yan teaches generate analysis from multiple segments based on scores and provides a knowledge graph on contribution factors for the relevant content delivery; send analysis and knowledge graphs to any integrated data visualization system (see [0036]-[0040]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, Applicant argues that a technical problem addressed by the subject matter of claim 1 is how understand voter’s sentiments to provide them with a target communication … and the present invention provides a sophisticated approach in understanding the voters with great details and provide a voter profile with context … 
Understanding voters sentiment and providing targeted content is a simple function performed by any generic computer i.e., the claimed improvement is not on a specific improvement in relevant technology because any improvement recited by the claims concerns improvements (if any) in the process of collecting data. 
The independent claims merely recite… receive profile information, generating “context cloud” (content), match the “context cloud” (to determine a matching score), push content, generate key, generate context cloud (content) and accelerate or decelerate performance (increase or decrease delivery of the content), and deliver the content. 
In regards to Applicant’s argument that the present claims provide for a practical application of understanding voter behavior over time … is in itself  the abstract idea. The additional element (in this case the computer) does not integrate the judicial exception into a practical application. The claims considered individually or as an ordered combination integrate the identified abstract idea into a practical application. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688